 



Exhibit 10.1
ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW
FY2006 CORPORATE FINANCIAL PERFORMANCE OBJECTIVES
AND
PLAN DOCUMENT
Corporate Financial Performance Objectives — FY2006

      Revenue   $ Operating Income   $ Bookings   $

FY2006 PLAN DOCUMENT
Executive Management recommends the following Incentive Compensation Plan
(ICP) effective for FY06:

 



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW
The following information regarding the ACE*COMM 2006 Incentive Compensation
Plan
(ICP) is intended as a brief summary of the Plan. Complete details are available
in the
Plan Document below.
     AWARDS:

•   Target Awards are a percentage of each participant’s base salary.   •  
Calculated Awards are based on performance achieved relative to targets
established at the beginning of the Plan Year. Award levels between the
threshold and maximum will be calculated on actual results using the following
tables:

              Performance Relative to   Percent of Target     Plan   Earned
For Revenue and Bookings:
       
 
  Below 90%   0
 
  90   50.00%
 
  91   55.00%
 
  92   60.00%
 
  93   65.00%
 
  94   70.00%
 
  95   75.00%
 
  96   80.00%
 
  97   85.00%
 
  98   90.00%
 
  99   95.00%
 
  100   100.00%
 
  101   105.00%
 
  102   110.00%
 
  103   115.00%
 
  104   120.00%
 
  105   125.00%
 
  110   150.00%
 
  115   175.00%
 
  120   200.00%

 



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

                      Performance Relative to   Percent of Target     Plan  
Earned
For Operating Income:
  Below 95%   0
 
    95     50.00%
 
    96     60.00%
 
    97     70.00%
 
    98     80.00%
 
    99     90.00%
 
    100     100.00%
 
    101     105.00%
 
    102     110.00%
 
    103     115.00%
 
    104     120.00%
 
    105     125.00%
 
    110     150.00%
 
    115     175.00%
 
    120     200.00%

Remainder of page intentionally left blank

 



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

•   Calculated Awards are determined following the end of the Fiscal Year, based
on the level of achievement on each of the weighted performance targets and
objectives.

•   Calculated Awards may be further adjusted (up or down) at the discretion of
the CEO and the Committee for exceptional circumstances (e.g. outstanding
contribution not reflected in annual appraisal or performance targets and
objectives; poor demonstration of critical competencies).

•   Final total payout pool cannot exceed the sum of the participants’ target
awards multiplied by the weighted corporate performance factor. If awards exceed
the pool, participants’ awards will be pro-rated uniformly to stay within the
pool.

•   Earned Awards will be paid in cash, as determined by the Committee.

•   No awards will be paid out if Corporate Operating Income is 50% or less of
plan after accruing fro awards.

     PERFORMANCE MEASURES:,

•   Awards will be based on performance relative to ACE*COMM Corporate, Group,
Area of Business and individual targets, as appropriate.

•   The Corporate Performance Component consists of Revenue, Operating Income,
and Bookings.

 



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
ICP OVERVIEW

•   The Group and Area of Business Performance Components consist of financial
measurements such as Revenue, Operating Income, and Bookings.

•   The Individual Performance Objective consists of specific objectives
reflective of each participant’s area of responsibility with results measured on
the basis of determinations by top management.

•   Participants who terminate prior to the end of the Fiscal Year, except for
reasons of death, disability or retirement, are ineligible to receive any Earned
Award.

•   Participation in the ICP does not imply any contract or guarantee of
employment.

•   The Company may modify or terminate the ICP at any time.

•   The final interpretation of the ICP and determination of awards shall be at
the discretion of the CEO and the Committee.

 



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
PLAN DOCUMENT
1.0 PLAN OBJECTIVES
     The Plan objectives are:

  1.1   To encourage individual effort and group teamwork toward the
accomplishment of overall Company objectives which include Group, Area of
Business, and individual goals.     1.2   To reward outstanding managerial
performance.     1.3   To provide total direct compensation (salary plus annual
incentive), which is competitive with the businesses with which the Company
competes and which is sufficient to ensure the Company’s ability to attract,
retain and motivate outstanding executives.     1.4   To focus the attention of
participants on Corporate, Group and Area of Business goals; other performance
measures may also be used from time to time.

2.0 DEFINITIONS

  2.1   Bookings: Awards or contracts.     2.2   Calculated: Award: Total
Performance Score multiplied by the Target Award established at the beginning of
the Plan Year.     2.3   Committee: The Executive Compensation Committee of the
Board of Directors of ACE*COMM Corporation, Inc.     2.4   Company: ACE*COMM
Corporation, Inc. and its affiliates.     2.5   Corporate Performance:
ACE*COMM’s annual financial and operational performance measures and specific
objectives established by top management and approved by the Committee. The
attainment of these performance objectives will be used. to determine ICP
awards. For FY2006, Corporate Performance will consist of Revenue, Operating
Income, and Bookings, weighted at 50%, 25% and 25% respectively.     2.6  
ACE*COMM: ACE*COMM Corporation, Inc.     2.7   Earned Award: The Calculated
Award which may be adjusted based upon a review of a participant’s contributions
and other performance considerations by top management, with input from group
senior management.     2.8   EBIT: Earnings Before Interest and Taxes; operating
income performance measure used at the Corporate level.     2.9   Free Cash
Flow: Operating cash flow minus capital expenditures.

 



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
PLAN DOCUMENT

  2.10   Group: The major business units of ACE*COMM Corporation, Inc.,
reporting directly to the corporate level.     2.11   Group Performance: The
specific financial and/or operational targets established for each Group, the
attainment of which will be the basis for granting the Group Award Component.
For FY2006, the three major Group financial measures consist of Revenue,
Operating Income, and Bookings, weighted at 50%, 25% and 25% respectively.    
2.13   ICP: The ACE*COMM 2006 Incentive Compensation Plan.     2.14   Individual
Performance Objectives: Specific performance objectives established for each
participant reflective of his/her functional area and individual
responsibilities. This also considers top management’s evaluation of performance
relative to objectives.     2.15   Invested Capital: Total assets net of
intercompany receivables less total liabilities net of intercompany payables.  
  2.16   Operating Income: Revenue less the sum of all allowable expenses which
typically include labor, material, overhead, SG&A and allowable Corporate
allocation plus unallowable costs which include unallowable Corporate allocation
plus amortization of good will and related intangibles.     2.17   Plan Year:
The twelve month performance period for 2006 corresponding to the Company’s
fiscal year, beginning July 1, 2005, and ending June 30, 2006.     2.18  
Retirement: The voluntary termination of employment of the participant.     2.19
  Revenue: The actual sales revenue results achieved during the Plan Year as
reported in ACE*COMM’s audited Profit & Loss Statement.     2.20   Area of
Business: A major business area of a Group, reporting directly to the Group
level.     2.21   Area of Business Performance: The specific financial and/or
operating targets established for each Area of Business, the attainment of which
will be the basis for granting the Area of Business Award Component. For FY2006,
the three major Area of Business financial measures consist of Revenue,
Operating Income, and Bookings, weighted at 50%, 25% and 25% respectively.    
2.22   Target Award: The established award a participant is eligible to receive
if all performance requirements are achieved at 100%. The Target Award is shown
as a percentage of the participant’s base salary.

2



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
PLAN DOCUMENT

  2.23   Target Performance Level: The fully satisfactory performance level at
which awards will equal 100% of the Target Award established for that
performance measure.     2.24   Threshold Performance Level: The minimum level
of acceptable performance for which incentive awards will be earned for any of
the established performance objectives or measures.     2.25   Total Performance
Score: The sum of all of the performance scores.

3.0 PARTICIPATION

  3.1   Participation is limited to the officers and key managers of ACE*COMM,
who are selected by top management. Participants must have an on-going
opportunity to contribute significantly to the success and profitability of
ACE*COMM.     3.2   A participant who has been employed by ACE*COMM for less
than one year, but more than six months, may receive a pro-rated Earned Award. A
participant employed by the Company for less than six months may be eligible to
receive a pro-rated Earned Award at the discretion of the CEO, subject to
approval of the Committee.

4.0 PERFORMANCE MEASURES

  4.1   Corporate Financial Performance targets will be established annually by
top management and approved by the Committee, based on the desired performance
consistent with ACE*COMM’s Strategic Business Plan. The Earnings related targets
will contain accruals to cover ICP awards.     4.2   The Committee will
establish the Target Threshold (minimum) for each financial performance measure
each year. For FY2006, the Target minimums and maximums are shown in the tables
on pages 1 and 2.     4.3   Individual Performance Objectives will be
established for each participant that focus attention on measurable key desired
results.     4.4   The relative weighting of the performance components
(appropriate Corporate, Group, Area of Business, and individual for each
position) will be established for each Plan Year, based on the desired focus.

5.0 TARGET AWARDS
     Target Award levels are based upon a percentage of each participant’s base
salary.

3



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
PLAN DOCUMENT
6.0 DETERMINATION OF EARNED AWARDS

  6.1   Earned Awards reflect achievement of Corporate, Group, Area of Business,
and/or individual objectives, which are indicative of each participant’s
performance and contribution. Each component may range from 0% to 200% of Target
Performance.     6.3   The Calculated Award is the sum of the weighted
performance components. The Earned Award is determined by multiplying the
Calculated Award by a discretionary portion as determined by top management.    
6.4   Actual Earned Awards will be calculated and rounded to the nearest one
hundred dollars.     6.5   Earned Award recommendations will be reviewed and
approved by the CEO. The Committee and the Board of Directors will approve the
overall award budget, as well as the specific awards payable to the CEO and his
direct subordinates and Group Presidents.

7.0 AWARD DISTRIBUTION

  7.1   A participant must be actively employed through the last day of the
Fiscal Year (i.e., June 30) in order to be eligible to receive an Earned Award.
    7.2   Earned Awards will be calculated and paid within a reasonable period
following the end of the Plan Year.     7.3   Participants who terminate during
the Plan Year due to death, disability or retirement may receive a pro-rated
Earned Award at the conclusion of the Plan Year, as determined by top management
and the Committee.     7.4   During the Plan Year, in the event that a
participant voluntarily terminates his/her employment with the Company, or
he/she is terminated by the Company for cause, he/she will be ineligible to
receive any Earned Award at the conclusion of the Plan Year.     7.5   If a
participant is terminated by the Company other than for cause (e.g., job
elimination, poor performance, etc.), he/she may be eligible to receive a
pro-rated award after the conclusion of the Plan Year, at the sole discretion of
the CEO.     7.6   In the event that a participant’s status changes during the
Plan Year as a result of promotion, demotion, position re-evaluation or
re-assignment, the Target Award may be changed following review and approval by
top management. Awards will typically be prorated

4



--------------------------------------------------------------------------------



 



ACE*COMM 2006 INCENTIVE COMPENSATION PLAN
PLAN DOCUMENT

      based on the amount of time spent in each position and the corresponding
Target Awards and base salary.

8.0 GENERAL

  8.1   The CEO or his designee shall be responsible for the implementation and
on-going administration of the Plan.     8.2   Interpretation of all matters
related to this Plan, including, but not limited to, eligibility, calculation
and determination of Earned Awards, as well as the resolution of any questions
relating to accounting of the Plan, shall be at the sole and final discretion of
the CEO and the Committee.     8.3   The Company may amend or discontinue this
Plan at any time with respect to future awards; however, any awards earned up to
the date of modification or termination will be distributed in accordance with
Plan provisions at the time they were earned.     8.4   Nothing in this Plan
shall be interpreted as giving any participant the right to be retained as an
employee of the Company, or of limiting the Company’s rights to control or
terminate the service of any employee at any time in the course of its business.

5